Title: New York Ratifying Convention. Remarks (Melancton Smith’s Version), [12 July 1788]
From: Hamilton, Alexander,Smith, Melancton
To: 


[Poughkeepsie, New York, July 12, 1788]
Mr. Hamilton—Rises with reluctance.
1. because he wishes to conciliate.
2. That he is plausiable—
Beleives it will not answer the purpose—though he thinks the Genn. means it to be so.
The impost, acceded to—instanced—shd admonish us.
2 questions arise—
1. Our own powers
2d. The powers of Congress to receive and ye proby.
No power except to accept or reject.
1st. Acts. The Resolution of the Convents to ratify.
The power to assent, implies a power to reject—the words imply no more.
2d. The Act of Congress, mere instruments—in conformity to the Resolution.

3. Our own Resolution—first recite the Resol.—to meet in convention for the purpose aforesaid—clear we have no other power. Is this such an adoption as congress can accept—a will?
1st. A Condition is annexed—the Congress must assent, before it is valid—therefore you are not a party in the first instance.
Can Congress make you a party—by an act—no power but what is given—no power to admit upon condition—either upon ye theory or principle. Delegates can neither abridge or enlarge their power. It is agreed, it is an abridgement of ye. exercise—a difference to forbear—and disable use to exercise—put it out of their power to exercise. The question can the Legislature bind themselves not to exercise power?
It is a principle of universal Law, that a Legislature cannot bind themselves not to exercise a power.
The instance of Counties—would a Contract with the County of Sulfolk not to tax, they cannot—therefore the general government cannot abdicate them. A most dangerous principle. Will it follow, because we are compelled to break one Contract, does it follow we should another?
Nine States must have application to Call a Convention—may be perpetual.
Must lay aside their constitutional right of judging of the propriety of amendments.
If submitted to Congress to consider, this wd. be proper.
Is sure his reasoning is demonstration.
Is it probable, that Congress, would overleap the bounds?
A desire to unite all, would operate—but it would not induce them to break ye Const.
The question will come before this Congress Collaterally.
The questn. will arise abt. the place of the new govt. meeting—those who wish to have the govt. moved will urge that it is not adopt.—that will prejudice a future decision.
